                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    July 01, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §   MJ ACTION NO. 2:21-MJ-781-2
                                              §
AMY JEAN GUIDO                                §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL


       A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). Detention of the defendant pending trial in this case is necessary

because there is a serious risk that the defendant will not appear.


       The evidence against the defendant meets the probable cause standard.               The

defendant is currently on bond in a state felony case. Because the evidence meets the

probable cause standard, it appears the defendant was unable or unwilling to comply with

conditions of release. Additionally, the state Court may move to revoke the defendant’s

bond in the state case. Further, the defendant has a serious substance abuse problem. The

findings and conclusions contained in the Pretrial Services Report are adopted. The

defendant is ORDERED detained pending trial. However, defense counsel may move to

reopen the detention hearing if the issue of the state warrants/bond revocation is resolved.


       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

1/2
appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.


       ORDERED this 30th day of June, 2021.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
